Citation Nr: 0913813	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-36 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinea pedis with onychomycosis of both feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1966 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


FINDING OF FACT

The Veteran's service-connected tinea pedis with 
onychomycosis of both feet affects an area of 1 percent of 
non-exposed skin and less than 1 percent of the entire body; 
the Veteran has not required systemic therapy or 
immunosuppressive drugs for six weeks during a 12-month 
period.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for service-connected tinea pedis with onychomycosis of both 
feet have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118 
(Diagnostic Codes 7806, 7813) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to make a decision as to the claim on appeal has been 
accomplished.  Through a January 2005 notice letter, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claim.  Additionally, once the Veteran 
disagrees with an initial determination, other provisions 
apply to the remainder of the adjudication process, 
particularly those pertaining to the issuances of rating 
decisions and statements of the case.  See 38 U.S.C.A. 
§§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 
19.29 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Consequently, a remand for further 
VCAA notification is not necessary.

The Board also finds that the January 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Elmhurst Clinic & Hospital as his treatment provider.  
Available records from that facility were obtained.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.  Additionally, in 
July 2005, the Veteran was afforded a VA examination, the 
report of which is of record.  Thus, VA has properly assisted 
the Veteran in obtaining any relevant evidence.

II.  Analysis

The Veteran contends that his foot disability has been more 
disabling than indicated by the assigned 10 percent rating.  
He therefore contends that a higher initial rating is 
warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's disability is evaluated under Diagnostic Code 
7813 for dermatophytosis, including tinea pedis.  This code 
requires that disability be rated as disfigurement of the 
head, face or neck or as dermatitis, depending on the 
predominant disability.  38 C.F.R. § 4.118.  Because the 
Veteran's disability only affects his feet, it will be rated 
as dermatitis under Diagnostic Code 7806, which provides that 
a 60 percent rating will be assigned where more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or, constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  A 30 percent 
rating is warranted where 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or, systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period; and a 10 
percent rating is warranted where at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or, intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  
38 C.F.R. § 4.118 (Diagnostic Code 7806).

A review of the Veteran's post-service medical treatment 
records reveals no continuing treatment for a foot 
disability.  A February 2005 note from Elmhurst Clinic & 
Hospital indicates that the Veteran requested a letter 
regarding previous treatment for fungal nail infection of his 
toes; however, the physician stated that no letter could be 
generated because there were no records of such treatment.  
Nonetheless, the physician noted that the Veteran had severe 
onychomycosis with onycholysis and gave the Veteran six 
samples of Lamisil in order to see how the Veteran tolerated 
the treatment.

In July 2005, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and additional medical records provided by the Veteran.  
The examiner noted that the Veteran had irregularly sought 
treatment and had tried several antifungal creams.  In 
addition, the examiner noted that, three years prior, the 
Veteran was prescribed an unknown oral antifungal, but ceased 
the prescription due to side effects, and, three months 
earlier, the Veteran was prescribed Lamisil, which he took 
for 30-40 days before ceasing due to side effects.  The 
examiner concluded that the Veteran took neither medication 
long enough to determine if they were effective.  It was 
noted that the Veteran's symptoms had been fairly constant 
over the previous several years, but he sometimes had 
bleeding in between his toes and at times he had pain 
underneath his toe nail.  The examiner reported that his 
symptoms never really cleared, always experiencing some 
scaling itchy skin.  It was reported that the Veteran had 
been using an over-the-counter anti-fungal cream that he used 
every night, which he had done for a number of years, and 
which kept the skin disorder in check.  The examiner 
diagnosed the Veteran with bilateral tinea pedis with 
onychomycosis covering 1 percent of non-exposed skin and less 
than 1 percent of the entire body.

Based on the medical evidence of record, a 10 percent rating 
is appropriate for the Veteran's service-connected tinea 
pedis with onychomycosis of both feet.  A higher rating is 
not warranted because the Veteran's skin disorder affects 
only non-exposed skin and less than 1 percent of the entire 
body and he has not required systemic therapy or 
immunosuppressive drugs for six weeks.  The Veteran argues 
that he was given Lamisil but that he had to stop taking it 
because of side effects, implying that he would have taken it 
for the period necessary for a 30 percent rating had he not 
been required to stop.  The record indeed shows that he was 
given a trial of the drug for 6 days, but whether the drug 
was "required" was not ascertained.  The VA examiner 
specifically noted that the effect of the drug could not be 
determined and significantly, the Veteran was able to keep 
the skin disability in check with an over-the-counter 
medication.  Whether a medical care provider would have 
concluded that such a systemic medication or 
immunosuppressive drug would be required cannot clearly be 
ascertained from such evidence, but the information provided 
tends to show that the Veteran's disability has been kept in 
check with the over-the-counter medication.  Thus, it cannot 
be said that the veteran requires systemic therapy or other 
immunosuppressive drugs for 6 weeks during a 12-month period.  
The Board therefore finds that an initial rating of 10 
percent is appropriate and a higher rating is not warranted.  
See 38 C.F.R. § 4.118 (Diagnostic Codes 7806, 7820).

The above determination is based upon consideration of 
applicable rating provisions.  In an April 2009 statement, 
the Veteran's representative argues that, but not for the 
side effects, the Veteran would have been prescribed systemic 
therapy sufficient for a higher schedular rating.  However, 
based on the VA examiner's conclusion that the Veteran did 
not take the prescriptions long enough to determine their 
effectiveness, the representative's argument cannot stand as 
a basis for an extra-schedular rating.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The symptoms of the Veteran's 
disability have been accurately reflected by the schedular 
criteria.  Without sufficient evidence reflecting that the 
Veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
Veteran's disability picture requires the assignment of an 
extra-schedular rating is not warranted.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).

The Board has considered the Veteran's written contentions, 
as well as those of his representative, with regard to the 
Veteran's claims of an initial rating in excess of 10 percent 
for tinea pedis with onychomycosis of both feet.  While the 
Board does not doubt the sincerity of his belief that the 
Veteran's foot disability has been more disabling than was 
initially rated; as a lay person, without the appropriate 
medical training or expertise, he is not competent to provide 
a probative opinion on a medical matter such as the severity 
of a disability in the context of the rating criteria.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
for a higher evaluation for tinea pedis with onychomycosis of 
both feet must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, because the preponderance of the 
evidence is against the Veteran's claim for a higher initial 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial evaluation in excess of 10 percent for tinea pedis 
with onychomycosis of both feet is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


